Citation Nr: 0721299	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-36 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with bulging discs, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1972 to September 1980 and again from December 1990 
to March 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran had a hearing before the Board in 
January 2006 and the transcript is of record.

The case was brought before the Board in June 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.   


FINDINGS OF FACT

1.  The veteran's lumbosacral spine conditions include 
degenerative joint disease (DJD) and degenerative disc 
disease (DDD) as evidenced by x-rays, herniated disc problems 
as evidenced by MRI studies, chronic pain, muscle spasm, 
slight limitation of motion and evidence of sciatica and 
radiculopathy.

2.  The veteran's lumbosacral spine conditions do not present 
an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 
percent for a lumbosacral back strain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5242 
(2006).

2.  The criteria for a separate 10 percent rating for 
neurological abnormalities due to lumbosacral strain with 
bulging discs, to include sciatica and radiculopathy, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237, Note (1), 
and 4.124a, Diagnostic Code 8520 (2006).

3. The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the case here, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran's back condition is evaluated under Diagnostic 
Code (DC) 5237, for lumbosacral strain.  Effective from 
September 26, 2003, disabilities of the thoracolumbar spine 
are to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  A 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait r 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or, the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal hyphosis.  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).  Note (1) also articulates that 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id., Note (1).

Spine conditions may also be rated under DC 5243, for 
intervertebral disc syndrome.  The criteria for 
intervertebral disc syndrome provides for a 10 percent rating 
where intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least two weeks but less 
than 4 weeks during the past 12 months.  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) also allowed the veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability. 

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not warrant a rating 
greater than 10 percent under any of the spine diagnostic 
codes, but the veteran is entitled to a separate 10 percent 
rating for neurological manifestations stemming from the 
spine condition.

The veteran filed a claim for an increased rating in June 
2004.  VA outpatient treatment records from 2004 to 2006 
indicate a consistent and continuous history of chronic back 
pain.  Of particular significance are the treatment records 
of May 2005 where the veteran was seen for severe pain 
radiating into his right leg after bending forward at work.  
Prior to that time, the veteran's complaints consisted of 
chronic low back pain, with occasional radiating pain on the 
left side.  After the May 2005 injury, the veteran was seen 
continuously and consistently for severe pain, to include 
radiating pain down his entire right leg, which at times 
included complaints of numbness.  The outpatient treatment 
records indicate a more aggressive treatment regimen after 
May 2005.  Specifically, the veteran was diagnosed with 
chronic low back pain with radiculopathy (sometimes 
categorized as sciatica), DDD, DJD, herniated disc at the L4-
L5 level and stenosis.  He was treated with facet injections 
for several months into 2006 with little relief.  An MRI 
taken in July 2005 confirmed DDD,  herniated disk at the L4-
L5 level, and left foraminal stenosis and compression. 

Treatment records from 2006, significantly from the VA pain 
clinic, indicate continued treatment for the above 
conditions, to include neurological manifestations, and 
further indicate "some spasm of the paraspinal muscles."  
The 2006 records specifically diagnosed the veteran with 
sciatica, lumbar facet arthritis, sacrolitis and lumbar facet 
arthropathy manifested by chronic pain and reduced range of 
motion, specifically forward flexion and extension.  The 
records also indicate the veteran was fitted for a 
sacrolumbar elastic support. 

The veteran was afforded VA examinations in June 2004 and 
October 2006.  In June 2004, the examiner noted the veteran's 
complaints of chronic low back pain, but indicated it was 
"nonradiating pain."  The examiner also indicated no 
sensory symptoms, no incapacitating episodes, no tenderness 
and no guarding.  All neurological tests were within normal 
limits.  The examiner indicated the appearance of "mild 
scoliosis in the thoracolumbar area, however, upon forward 
bending, I do not see any evidence of scoliosis."  Range of 
motion testing included forward flexion limited to 75 
degrees, although, this was determined to be "normal" 
despite being less than 90 degrees because the veteran could 
touch his toes.  Extension was limited to 25 degrees.  The 
examiner noted no additional limitation on repetition or 
secondary to pain.  The veteran was diagnosed with chronic 
low back pain secondary to DJD of the lumbosacral spine.  
Regarding functional limitation, the examiner indicated that 
on acute exacerbations the veteran "can have some 
limitations in range of motion, the extent of which cannot be 
determined as it depends on the level of severity of pain; 
however, he complained of pain at a level of 6, he had full 
range of motion, hence I believe the limitations in range of 
motion would be somewhat low."

More recently, the veteran was afforded a VA examination in 
October 2006 where he was diagnosed with DDD and DJD.  
Similar to the 2004 examiner, this examiner found no doctor 
prescribed bed rest in the past 12 months, no sensory deficit 
and no confirmed neurological manifestations.  The examiner 
indicated tenderness and decreased limitation of motion, to 
include forward flexion limited to 80 degrees, extension 
limited to 20 degrees and rotation in all directions limited 
to 25 degrees.  The veteran exhibited minimal pain during 
range of motion testing and there was no additional 
limitation of motion appreciated on repetition.  Regarding 
functional limitation, again similar to the 2004 examiner, 
this examiner opined that there could be significant change 
in range of motion of his joints during flare-ups, together 
with an increase in pain and functional capacity.  The degree 
of change, however, "cannot be stated here with any medical 
accuracy without mere speculation on my part.  I detect no 
evidence of incoordination or lack of endurance from the 
past."

The range of motion testing in the medical evidence indicates 
very slight limitation of motion and, therefore, would not 
warrant a rating greater than 10 percent.  The medical 
evidence indicates muscle spasm and localized tenderness, but 
without guarding, abnormal gait or abnormal spinal contour.  
Although mild scoliosis was initially observed by the June 
2004 examiner, upon further examination it was not confirmed.  
There is also no medical evidence of any incapacitating 
episodes in any 12 month period.  In short, none of the 
diagnostic codes relating to the spine would warrant a rating 
greater than 10 percent.

In contrast, the medical evidence differs significantly with 
regard to whether the veteran's spine conditions include 
neurological manifestations.  Neither examiner confirmed a 
diagnosis of radiculopathy or sciatica, but the veteran's 
outpatient treatment records, especially since May 2005, 
indicate continuous treatment for radiculopathy and sciatica 
to include facet joint injections.  The presence of a 
herniated disc, moreover, was confirmed by a July 2005 MRI.  

The Board concludes the preponderance of the evidence 
indicates the veteran is indeed suffering neurological 
manifestations as a result of his lumbar spine conditions.  
Again, neurological abnormalities are to be evaluated 
separately under an appropriate diagnostic code.  See 38 
C.F.R. § 4.71a, DCs 5235-5242, Note (1). 

The Board notes that the RO did not expressly consider 
whether a separate rating was warranted for the veteran's 
neurological abnormalities.  When the Board addresses an 
issue that was not addressed by the RO, consideration must be 
given to whether the veteran will be prejudiced by the 
Board's consideration of the issue in the first instance.  In 
this case, given the favorable decision here, the veteran's 
due process rights are not violated by this Board decision.  

Neurological impairments affecting the sciatic nerve are 
evaluated under Diagnostic Code 8520.  For diseases of the 
peripheral nerves, disability ratings are based on whether 
there is complete or incomplete paralysis of the particular 
nerve. The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  Complete paralysis of the sciatic nerve 
is evidenced by the foot dangled and dropped, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Clearly, the medical evidence does not 
support a finding of incomplete paralysis of the sciatic 
nerve here.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8520 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8520, for incomplete 
paralysis, as is the case here, DC 8520 provides for a 10 
percent disability rating if the condition is mild 
regardless.  If the condition is considered "moderate", a 
20 percent disability rating is provided.  If the condition 
is considered "moderately severe", a 40 percent disability 
rating is provided and a 60 percent rating is provided for 
conditions considered "severe, with marked muscular 
atrophy."  The Board observes that the words "mild," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  

In this case, the medical evidence supports a 10 percent 
rating under DC 8520 for mild incomplete paralysis of the 
sciatic nerve.  That is, the medical evidence indicates the 
veteran has chronic low back pain with some complaints of 
radiating pain down one or both legs.  The complaints, 
however, are inconsistent with regard to severity and 
confirmation of these neurological manifestations is also 
inconsistent.  Although the veteran has been diagnosed with 
radiculopathy and sciatica, the medical evidence consistently 
rules out muscular atrophy, decreased ranged of motion of the 
lower extremities or weakness of the lower extremities.  The 
veteran occasionally complains of right leg "numbness," but 
these complaints are not supported by the objective evidence.  
Rather, a July 2005 MRI confirms the veteran has a herniated 
disc causing radiating pain.  Sensory deficit, weakness and 
muscular atrophy on the other hand have been ruled out by 
objective physical examination.  In short, the medical 
evidence as a whole supports mild incomplete paralysis of the 
sciatic nerve manifested by radiating pain. 

The Board notes that the veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45.  According to the 
medical evidence, the veteran may exhibit additional 
limitations of motion during acute exacerbations.  The extent 
of this additional limitation was not definitively 
determined.  Indeed, both VA examiners indicated the 
veteran's range of motion did not worsen on repetition and 
that the veteran, on examination, indicated being in at least 
moderate pain at the time of examination.  There is also 
evidence the veteran exhibited muscle spasm and neurological 
symptoms, but no shown impairment of motor skills, muscle 
function, or strength.  The veteran's functional loss does 
not warrant a greater rating then already awarded. The 
veteran has limitation of motion and neurological 
manifestations, but this is compensated by the current 
ratings.  Despite his complaints of chronic pain, there is no 
wasting of the back or lower extremity muscles, which 
indicates that he retains the ability to use these muscles in 
a close to normal fashion and that he, in fact, does so.  His 
lumbar spine disorder, moreover, has never resulted in 
incapacitating episodes.

In sum, the General Rating Formula for Diseases and Injuries 
of the Spine would not result in a higher rating for the 
veteran's disability for the reasons discussed in detail 
above, but the veteran is entitled to an additional 10 
percent rating for neurological manifestations, namely 
sciatica.  



Extra-Schedular Considerations

The veteran, through various statements and testimony, the 
issue of entitlement to extraschedular disability ratings 
pursuant to 38 C.F.R. § 3.321(b) for his spine conditions, to 
include neurological manifestations.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's spine 
condition, and the relevant regulation regarding 
extraschedular ratings was included in the SOC.  Here, the RO 
found the medical evidence "...does not show a marked 
interference with employment or frequent medical care due to 
the service connected condition." For reasons expressed 
below, the Board agrees.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

The veteran contends that he works only part-time because of 
the frequency of flare-ups of his condition, which require 
him to miss work.  In general, he alleges he is only capable 
of light manual labor.  

The veteran currently works as a part-time security guard at 
a correctional facility.  Regarding employability, both the 
June 2004 and October 2006 VA examiners opined that the 
veteran's condition is not a major hindrance.  Specifically, 
the June 2004 examiner opined as follows:

[The veteran] presently works as a correctional officer, 
which requires a lot of walking.  It is mostly sedentary 
activity...his back condition or bilateral feet condition 
would not interfere with his employment.

The October 2006 VA examiner similarly opined as follows:

Functionally, [the veteran] is independent in basic 
activities of daily living skills.  Any physical exerted 
activity to his low back will most likely provoke his 
undue flare-up pain but should not limit him from any 
occupation opportunity.

The Board finds the examiners' opinions compelling and 
supported by the record.  The veteran's statements have been 
considered.  The veteran, however, does not have 
"exceptional or unusual" disabilities.  He is employable 
for any type of work that does not require a lot of walking 
or manual labor.  There is no competent evidence of record 
which indicates that the veteran's disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  His symptoms as described 
above consist of impairment contemplated in the disability 
ratings that have been assigned.  In other words, he does not 
have any symptoms from his service-connected condition that 
are unusual or are different from those contemplated by the 
schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's spine condition results in him occasionally missing 
work or forcing him to accept part-time hours that is part of 
the consideration in assigning him the two 10 percent 
ratings.  

Thus, there is no basis for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There 
is nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2004 and July 2006.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The 2006 letter told 
him to provide any relevant evidence in his possession and 
explained how disability ratings and effective dates are 
determined.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA, and he was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
2004 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's condition since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the last VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 and 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an increased rating for back strain with 
bulging disc, currently evaluated as 10 percent disabling, is 
denied, but a separate 10 percent rating for incomplete 
paralysis of the sciatic nerve is granted, subject to the 
laws and regulations controlling the award of monetary 
benefits.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


